Exhibit 10.1

 

Prudential Investment Management, Inc.

The Prudential Insurance Company of America

Pruco Life Insurance Company

United of Omaha Life Insurance Company

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

May 5, 2011

 

LTC Properties, Inc.

2829 Townsgate Road, Suite 350

Westlake Village, California 91361

 

Re:                               Amendment and Modification to Note Purchase
and Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
July 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), by and between LTC Properties, Inc., a Maryland
corporation (the “Company”), and certain direct and indirect Subsidiaries of the
Company from time to time party to the Agreement as Guarantors, on the one hand,
and the Purchasers named therein, on the other hand.  Capitalized terms used and
not otherwise defined herein shall have the meanings provided in the Agreement.

 

1.                                       Amendments.  Pursuant to the provisions
of Section 17 of the Agreement, and subject to the terms and conditions of this
letter agreement, the Purchasers hereby agree with the Company that the
Agreement is modified, as follows:

 

1.1                                 Section 5.6 is amended and restated, as
follows:

 

“5.6                         Compliance with Laws; Other Instruments, etc.

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any Property of any Credit Party or any of its Subsidiaries under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter (or similar constitutive documents) or bylaws (or
similar documents), or any other agreement or instrument to which any Credit
Party or any of its Subsidiaries is bound or by which any Credit Party or any of
its Subsidiaries or any of their respective Properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Credit Party or any of its
Subsidiaries, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Credit Party or any
of its Subsidiaries.

 

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.  The Company hereby represents and warrants that all
obligations of it or any of its

 

--------------------------------------------------------------------------------


 

Subsidiaries to GMAC Commercial Mortgage Corporation, as Master Servicer for
Bankers Trust Company, as Trustee under that certain Pooling and Servicing
Agreement, dated as of November 1, 1994, as amended, restated or otherwise
modified, have been terminated, satisfied and cancelled.”

 

1.2                                 Section 5.9 is amended and restated, as
follows:

 

“5.9                         Taxes.

 

All tax returns required to be filed by the Company or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Company or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or where the failure to so file or pay would not cause a Material Adverse
Effect.  The Company does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Company and each Subsidiary have been
made for all open years, and for its current fiscal period.”

 

1.3                                 Section 5.10 is amended and restated, as
follows:

 

“5.10                  Title to Property; Leases.

 

(a)                                  The Company and its Subsidiaries have good
and sufficient title to their respective Properties (other than Properties which
are leased) that individually or in the aggregate are Material, including all
such Properties reflected in the most recent audited balance sheet delivered
pursuant to Section 7.1(b), or if no such balance sheet has been delivered, the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement.

 

(b)                                 [Intentionally omitted.]

 

(c)                                  Schedule 5.10(c) identifies, as of the
May 2011 Amendment Effective Date (and as of the date such Schedule is updated
from time to time as provided in Section 7.1(d)), each Significant Lease, the
Property which is demised pursuant to each Significant Lease and the name of
each landlord and lessee under each Significant Lease.  Except as set forth on
Schedule 5.10(c), as of the May 2011 Amendment Effective Date (and as of the
date such Schedule is updated from time to time as provided in Section 7.1(d)): 
(x) none of the tenants under Significant Leases on Properties owned by the
Company, Material Subsidiaries or any other Subsidiary of the Company was (as of
such date or at any other time during the Fiscal Quarter beginning immediately
prior to such date) in default for a period in excess of 60 days on the monthly
minimum rent payments due under such Significant Leases, and (y) no other
tenants on other Leases that in the aggregate generate more than $6,000,000 in
annual minimum rents payable to the Company or its Subsidiaries were (as of such
date or at any other time during the Fiscal Quarter beginning immediately prior
to such date) in default for a period in excess of 60 days on the monthly
minimum rent payments due under such Leases.”

 

2

--------------------------------------------------------------------------------


 

1.4                                 Section 5.16 is amended and restated, as
follows:

 

“5.16                  Foreign Assets Control Regulations, etc.

 

(a)                                  Neither the Company nor any Affiliated
Entity is (i) a whose name appears on the list of Specially Designated National
and Blocked Persons published by the Office of Foreign Assets Control, U.S.
Department of Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any OFAC Listed Person or (y) any Person,
entity, organization, foreign country or regime that is subject to any OFAC
Sanctions Program (each OFAC Listed Person and each other Person, entity,
organization and government of a country described in clause (ii), a “Blocked
Person”).

 

(b)                                 No part of the proceeds from the sale of the
Notes hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used, directly by the Company or indirectly
through any Affiliated Entity, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.

 

(c)                                  To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Affiliated Entity (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Company and each
Affiliated Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

 

(d)                                 No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for any improper payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, official of any public
intentional organization or anyone else acting in an official capacity, in order
to obtain, retain or direct business or obtain any improper advantage,  The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Company and each
Affiliated Entity is and will continue to be in compliance with all applicable
current and future anti-corruption laws and regulations.”

 

1.5                                 Section 5.22 is amended and restated, as
follows:

 

3

--------------------------------------------------------------------------------


 

“5.22                  [Intentionally omitted.]”

 

1.6                                 A new Section 5.25 is added to the Agreement
in proper numeric order, as follows:

 

“5.25                  UAP Properties.  Schedule 5.25 hereto identifies each UAP
Property.”

 

1.7                                 Clauses (c), (d) and (e) of Section 7.1 are
amended and restated, as follows:

 

“(c)                            [Intentionally omitted.]”

 

(d)                                 “Quarterly Operating Reports — within 45
days after the last day of each of the first three Fiscal Quarters and within 90
days after the last day of the fourth Fiscal Quarter of the year:  (i) a list
(a) of all newly formed or acquired Subsidiaries during such quarter (such list
shall contain the information relative to such new Subsidiaries as set forth in
Schedule 5.4 hereto and upon receipt of which Schedule 5.4 shall be deemed
amended to include references to such Subsidiaries), and (b) identifying any
Subsidiary whose capital stock or other equity interests were transferred during
such quarter as permitted by Section 10.4(c), together with the name of the
transferor and transferee thereof; (ii) a list of newly executed Significant
Leases during such quarter (upon receipt of which, Schedule 5.10(c) shall be
deemed amended to include references to such Significant Lease); (iii) a copy of
any notice of a material default or any other material notice (including,
without limitation, property condition reviews) received by the Company or any
Guarantor from any ground lessor under a Significant Lease during such quarter;
and (iv) a schedule showing for such quarter (a) any Significant Lease that was
or is continuing to be in default with respect to monthly minimum rent payments
in excess of 60 days, and (b) any other Leases that in the aggregate generate
more than $6,000,000 in annual minimum rents payable to the Company or its
Subsidiaries that were or are continuing to be in default for a period in excess
of 60 days on the monthly minimum rent payments due under such Significant
Leases;

 

(e)                                  Annual Projections — as soon as available,
and in any event within 90 days after the last day of each Fiscal Year of the
Company, a copy of the Company’s consolidated projections for the then current
fiscal year of revenues, expenses and balance sheet on a quarter-by-quarter
basis, with such projections in reasonable detail prepared by the Company and in
form satisfactory to the Required Holders (which shall include a summary of all
significant assumptions made in preparing such business plan);”

 

1.8                                 Clause (i) of Section 7.1 is amended and
restated, as follows:

 

“ (i)                            Other Notices — promptly after knowledge
thereof shall have come to the attention of any Responsible Officer of the
Company, written notice of (i) any threatened or pending litigation or
governmental or arbitration proceeding or labor controversy against the Company
or any Subsidiary or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect; ”

 

1.9                                 Section 9.1 is amended and restated, as
follows:

 

“9.1                         Compliance with Laws.  (a)  Without limiting
Section 10.13, the Company will, and will cause each of its Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, ERISA, the USA Patriot
Act and Environmental Laws, and

 

4

--------------------------------------------------------------------------------


 

the other laws and regulations that are referenced in Section 5.16, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective Properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)  Without limiting the agreements set forth in Section 9.1(a) above, for each
of its owned Properties, respectively, the Company will, and will cause each of
its Subsidiaries to, require that each tenant and subtenant, if any, of any of
the Properties or any part thereof, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:  (i) comply in all material respects
with all applicable Environmental Laws; (ii) obtain and maintain in full force
and effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Properties; (iii) cause to be
cured any material violation by it or at any of the Properties of applicable
Environmental Laws; (iv) not allow the presence or operation at any of the
Properties of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (v) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in de minimis
amounts; (vi) within ten (10) Business Days notify the holders of Notes in
writing of, and provide any reasonably requested documents upon learning of, any
of the following in connection with the Company or any Subsidiary or any of the
Properties:  (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law, (2) any material Environmental Claim, (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material, (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law, or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (vii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law; (viii) abide
by and observe any restrictions on the use of the Properties imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Company’s or any Subsidiary’s interest therein; (ix) promptly provide or
otherwise make available to the holders of Notes any reasonably requested
environmental record concerning the Properties which the Company or any
Subsidiary possesses or can reasonably obtain; and (x) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.”

 

5

--------------------------------------------------------------------------------


 

1.10                           Section 9.2 is amended and restated, as follows:

 

“9.2                         Insurance.  The Company will, and will cause each
of its Subsidiaries to, maintain and cause their respective tenants to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business, similarly situated, and
operating like Properties.  The Company shall, upon the request of the Required
Holders, furnish to the holders of Notes certificates of insurance setting forth
in summary form the nature and extent of the insurance maintained on the
Properties.”

 

1.11                           Section 9.10 is amended and restated, as follows:

 

“9.10                  [Intentionally omitted.]”

 

1.12                           A new Section 9.12 is added to the Agreement in
proper numeric order, as follows:

 

“9.12                  UAP Properties.  Upon not less than ten (10) Business
Days prior written notice from the Company to the holders of Notes, the Company
may from time to time designate that a Property be added (subject to the other
requirements for a Property otherwise qualifying as an UAP Property) or deleted
as an UAP Property.  Such notice shall be accompanied by a certificate
certifying that immediately before and after giving effect to such additions or
deletions the Company is in compliance with Section 10.10 on a pro forma basis
as of the then most recently ended Fiscal Quarter and no Default or Event of
Default exists or would result.  Upon receipt by the holders of Notes of the
forgoing, Schedule 5.25 hereof shall be deemed to have been updated to reflect
the deletion or addition, as applicable.”

 

1.13                           Section 10.2 is amended and restated, as follows:

 

“10.2                  Investments, Acquisitions, Loans and Advances.  The
Company will not, nor will it permit any Subsidiary to, (i) directly or
indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvement on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)                                  investments in direct obligations of the
United States of America or any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America, provided that any such obligations shall mature within one year of the
date of issuance thereof;

 

(b)                                 investments in commercial paper rated at
least P-1 by Moody’s and at least A-1 by S&P maturing within one year of the
date of issuance thereof;

 

6

--------------------------------------------------------------------------------


 

(c)                                  investments in certificates of deposit
issued by any Lender (as defined in the Credit Agreement) or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

 

(d)                                 investments in repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;

 

(e)                                  investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

 

(f)                                    the Company’s investments from time to
time in its Subsidiaries, and investments made from time to time by a Subsidiary
in one or more of its Subsidiaries;

 

(g)                                 intercompany advances made from time to time
among the Company and its Subsidiaries in the ordinary course of business to
finance working capital needs;

 

(h)                                 investments in Permitted Acquisitions, other
than those described in clauses (j), (k) or (l) below;

 

(i)                                     investments held by the Company and its
Subsidiaries as of the May 2011 Amendment Effective Date and disclosed in
Schedule 10.2 (as amended and restated by the May 2011 Amendment);

 

(j)                                 excluding investments in joint ventures
existing as of or prior to the May 2011 Amendment Effective Date and disclosed
on Scheduled 10.2 (as amended and restated by the May 2011 Amendment),
investments in joint ventures which are Permitted Acquisitions and are in an
amount not to exceed in the aggregate at any one time outstanding 15% of the
Total Asset Value of the Company and its Subsidiaries at such time;

 

(k)                                  excluding Assets Under Development existing
as of or prior to the May 2011 Amendment Effective Date and disclosed on
Scheduled 10.2 (as amended and restated by the May 2011 Amendment), investments
in Assets Under Development which are Permitted Acquisitions and are in an
amount not to exceed in the aggregate at any one time outstanding 15% of the
Total Asset Value of the Company and its Subsidiaries at such time;

 

(l)                                     excluding investments in Redevelopment
Assets existing as of or prior to the May 2011 Amendment Effective Date and
disclosed on Schedule 10.2 (as amended and restated by the May 2011 Amendment),
investments in Redevelopment Asset which are Permitted Acquisitions and are in
an amount not to exceed in the aggregate at any one time outstanding 15% of the
Total Asset Value of the Company and its Subsidiaries at such time;

 

7

--------------------------------------------------------------------------------


 

(m)                               investments received in connection with a
workout of any obligation owed to the Company or its Subsidiaries; and

 

(n)                                 investments other than those otherwise
permitted under this Section in an amount not to exceed in the aggregate at any
one time outstanding 15% of the Total Asset Value of the Company and its
Subsidiaries at such time.

 

Investments made after the May 2011 Amendment Effective Date of the type
described in Sections (j), (k), (l) and (n) immediately preceding shall at no
time exceed in the aggregate at any one time outstanding 20% of the Total Asset
Value of the Company and its Subsidiaries at such time.  In determining the
amount of investments, acquisitions, loans, and advances permitted under this
Section, investments and acquisitions shall always be taken at the original cost
thereof (regardless of any subsequent appreciation or depreciation therein), and
loans and advances shall be taken at the principal amount thereof then remaining
unpaid.”

 

1.14                           Section 10.3 is amended and restated, as follows:

 

“10.3                  Mergers, Consolidations and Sales.  The Company will not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or a series of transactions) any of its
Property (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any Person, or permit any Subsidiary to do
so; provided, however, that the Company may merge or consolidate with another
Person, including a Subsidiary, if (A) the Company is the surviving corporation,
(B) the Company will be in pro forma compliance with all provisions of this
Agreement upon and after such merger or consolidation, and (C) the Company will
not engage in any material line of business substantially different from that
engaged in on the Series A Closing Day and; provided further, that so long as no
Default or Event of Default exists this Section shall not apply to nor operate
to prevent:

 

(a)                                  the sale, transfer, lease or other
disposition of Property of the Company and its Subsidiaries to one another in
the ordinary course of its business;

 

(b)                                 the merger of any Subsidiary with and into
the Company or any other Subsidiary, provided that, in the case of any merger
involving the Company, the Company is the corporation surviving the merger;

 

(c)                                  the sale, transfer or other disposition of
(i) any tangible personal property that, in the reasonable business judgment of
the Company or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business, or (ii) for the avoidance of
doubt, capital stock of the Company held by the Company as treasury stock; and

 

(d)                                 the sale, transfer, lease or other
disposition of Property of the Company or any Subsidiary (including any
disposition of Property as part of a sale and leaseback transaction); provided,
that if such sale, transfer, lease or disposition during any Fiscal Quarter
exceeds $5,000,000 and together with any other sales, transfers, leases or
dispositions made during such Fiscal Quarter in the aggregate exceed
$50,000,000, then for such sales, transfers, leases or dispositions, the Company
shall provide to the holders of Notes covenant calculations for the covenants
contained in Section 10.10, showing that after giving effect to such sales,
transfers, leases or dispositions, the Company shall be in pro forma compliance
with such covenants for the Fiscal Quarter then most recently ended for which
financial statement have been provided hereunder.”

 

8

--------------------------------------------------------------------------------


 

1.15                           Section 10.10  is amended and restated, as
follows:

 

“10.10  Financial Covenants.

 

(a)                                  Maximum Total Indebtedness to Total Asset
Value Ratio.  As of the last day of each Fiscal Quarter of the Company, the
Company shall not permit the ratio of Total Indebtedness to Total Asset Value to
be greater than 0.50 to 1.00.

 

(b)                                 Maximum Secured Debt to Total Asset Value
Ratio.  As of the last day of each Fiscal Quarter of the Company, the Company
shall not permit the ratio of Secured Debt to Total Asset Value to be greater
than 0.35 to 1.00.

 

(c)                                  Maximum Unsecured Debt to Unencumbered
Asset Pool Value.  As of the last day of each Fiscal Quarter of the Company, the
Company shall not permit the ratio of Unsecured Debt of the Company and its
Subsidiaries to Unencumbered Asset Pool Value to be greater than 0.60 to 1.00.

 

(d)                                 Minimum EBITDA to Fixed Charges Ratio.  As
of the last day of each Rolling Period of the Company, the Company shall not
permit the ratio of EBITDA for such Rolling Period to Fixed Charges for such
Rolling Period to be less than 1.50 to 1.00.

 

(e)                                  Maximum Secured Recourse Debt to Total
Asset Value Ratio.  As of the last day of each Fiscal Quarter of the Company,
the Company and it Subsidiaries shall not permit the ratio of Secured Recourse
Debt to Total Asset Value to be greater than 0.10 to 1.00.

 

(f)                                    Maintenance of Tangible Net Worth.  The
Company shall not permit at any time Tangible Net Worth to be less than the sum
of (a) $385,000,000 plus (b) 80% of the aggregate net proceeds received by the
Company or any of its Subsidiaries after the May 2011 Amendment Effective Date
in connection with any offering of capital stock or other equity interests of
the Company or the Subsidiaries, but only to the extent that such net proceeds
are not used to redeem existing capital stock or other equity interests of the
Company or the Subsidiaries.

 

(g)                                 Floating Rate Debt.  On any date, the
Company and its Subsidiaries shall not, on a consolidated basis, have
outstanding Indebtedness for Borrowed Money that is neither at a fixed rate nor
hedged pursuant to a derivative contract greater than 40% of Total Asset Value.

 

(h)                                 Minimum Eligible Property NOI to Unsecured
Debt Service Ratio.  As of the last day of each Rolling Period of the Company,
the Company shall not permit the ratio of Eligible Property NOI for such Rolling
Period to Unsecured Debt Service for such Rolling Period to be less than 2.25 to
1.00.”

 

9

--------------------------------------------------------------------------------


 

1.16                           Section 10.11 is amended and restated, as
follows:

 

“10.11  Most Favored Lender.  If at any time the Credit Agreement, or any
agreement related to the Credit Agreement or any Principal Credit Facility of
the Company or any Material Subsidiary, includes (a) any covenant, event of
default or similar provision that is not provided for in this Agreement, or
(b) any covenant, event of default or similar provision that is more restrictive
than the same or similar covenant, event of default or similar provision
provided in this Agreement (all such provisions described in clauses (a) or
(b) of this Section 10.11 being referred to as the “Most Favored Provisions”),
then (X) such Most Favored Provision shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
modified under this Agreement except pursuant to the provisions of Section 17,
and (Y) the Company shall promptly, and in any event within five (5) Business
Days after entering into any such Most Favored Provision, so advise the holders
of Notes in writing.  Thereafter, upon the request of the Required Holders, the
Company shall enter into an amendment to this Agreement with the Required
Holders evidencing the incorporation of such Most Favored Provision, it being
agreed that any failure to make such request or to enter into any such amendment
shall in no way qualify or limit the incorporation by reference described in
clause (X) of the immediately preceding sentence.”

 

1.17                           Section 10.13 is amended and restated, as
follows:

 

“10.13           Terrorism Sanctions Regulations.  The Company will not and will
not permit any Affiliated Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked
Person.”

 

1.18                           A new Section 10.15 is added to the Agreement in
proper numeric order, as follows:

 

“10.15           Modification of Material Contracts.  Neither the Company nor
any Subsidiary shall enter into an amendment or modification of any contract or
agreement which could reasonably be expected to have a Material Adverse Effect.”

 

1.19                           Clause (c) of Section 20.1 is amended and
restated as follows:

 

“(c)                      Guaranteed Obligations Unaffected.

 

No payment or payments made by any other Guarantor or other Credit Party, or by
any other guarantor or other Person, or received or collected by any of the
Beneficiaries from any other Guarantor or other Credit Party or from any other
guarantor or other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 20.5 below, until the Guaranteed Obligations are indefeasibly
paid in full.”

 

10

--------------------------------------------------------------------------------


 

1.20                           Section 20.2 is amended and restated as follows:

 

“20.2                  Subrogation.

 

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby irrevocably waives, solely with respect to such payment or
payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in Section
20.1(g), any and all rights of contribution, reimbursement, assignment,
indemnification or implied contract or any similar rights against the Company,
any endorser or other guarantor of all or any part of the Guaranteed
Obligations, in each case until such time as the Guaranteed Obligations have
been indefeasibly paid in full (subject to Section 20.5 below).  If,
notwithstanding the foregoing, any amount shall be paid to any Guarantor on
account of such subrogation or other rights at any time when all of the
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be held by such Guarantor in trust for the Beneficiaries,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to each Beneficiary (ratably based on the
principal amount outstanding of Notes held by such Beneficiary at such time as a
percentage of the aggregate principal amount outstanding of Notes held by all
the Beneficiaries at such time) in the exact form received by such Guarantor
(duly endorsed by such Guarantor to such Beneficiary if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Beneficiary may determine.”

 

1.21                           Section 22.3 is amended and restated as follows:

 

“22.3                  Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.  If, after the
date of this Agreement, there shall occur any change in GAAP from those used in
the preparation of the financial statements referred to in Section 7.1(b) hereof
for the fiscal year ended December 31, 2010 and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Company or the Required Holders may by
notice to the holders of the Notes and the Company, respectively, require that
the holders of the Notes and the Company negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Company and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Company or the
Required Holders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 22.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.”

 

11

--------------------------------------------------------------------------------


 

1.22                           The following defined terms, each appearing in
Schedule B to the Agreement, are amended and restated, as follows:

 

“Assets Under Development” means any real property under construction other than
Redevelopment Assets.

 

“Capitalization Rate” means 8.25% for ALFs, or 10% for SNFs.  The Capitalization
Rates for continuum of care facilities will be 9% for facilities where <50% of
beds are classified as SNF beds, and shall otherwise be 10%.

 

“Credit Agreement” means that certain Credit Agreement, dated as April 18, 2011,
by and among the Company, the Guarantors, the Lenders named therein and from
time to time party thereto and the other parties from time to time party
thereto, as amended, restated, supplemented, replaced or otherwise modified from
time to time.

 

“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Total Indebtedness (exclusive of any balloon payments or voluntary prepayments
of principal paid on such Total Indebtedness) less scheduled principal
amortization payments received on the Company’s and its Subsidiaries’ mortgage
loans receivable (exclusive of any balloon payments or voluntary prepayments of
principal received on the Company’s and its Subsidiaries’ mortgage loans
receivable).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries or any business reasonably
related thereto.

 

“Eligible Property NOI” means, for any given period, the aggregate Property NOI
attributable to the UAP Properties.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business and
contingent liabilities related to potential earn out payments which do not meet
the balance sheet recognition requirements of Accounting Standards Codification
No. 450 – Contingencies), (c) all indebtedness secured by any Lien upon Property
of such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, (d) all Capitalized Lease Obligations of such
Person, (e) all obligations of such Person on or with respect to letters of
credit, bankers’ acceptances and other extensions of credit whether or not
representing obligations for borrowed money, and (f) all obligations of the sort
described in the foregoing clauses with respect to which such Person has become
liable by way of a Guaranty.

 

“Material Subsidiary” means each Subsidiary that owns a Property included in the
Unencumbered Asset Pool.

 

“Permitted Acquisition” means any investment or acquisition with respect to
which all of the following conditions shall have been satisfied:

 

12

--------------------------------------------------------------------------------


 

(a) the investment or acquisition is with respect to real property or
improvements on real property located in, or of a business with its primary
operations in the United States of America; and

 

(b) the acquisition shall not be a Hostile Acquisition; and

 

(c) the investment or acquisition is with respect to an asset or business
associated with an Eligible Line of Business which may include but is not
limited to sale/leaseback transactions, mortgage loans, lines of credit or other
financings, etc.; and

 

(d) if a new Subsidiary is formed or acquired as a result of or in connection
with the investment or acquisition, the Company shall have complied with the
requirements of Section 9.9 hereof (to the extent applicable) in connection
therewith; and

 

(e) after giving effect to the investment or acquisition, no Event of Default
shall exist, including with respect to the financial covenants contained in
Section 10.10 hereof, provided, further, that if such investment or acquisition,
together with any other investments or acquisitions made during such Fiscal
Quarter have an aggregate cost exceeding 20% of the Total Asset Value of the
Company and its Subsidiaries as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 7.1 hereof, then for such investment or acquisition, the Company shall
provide to the holders of Notes which are Institutional Investors an executed
certificate of a Senior Financial Officer showing the Company’s pro forma
compliance with the covenants contained in Section 10.10 after giving effect to
the proposed investment or acquisition, including giving effect in terms of
additional asset value, liabilities incurred, if any, and additional revenues
and expenses associated therewith which have been contemplated and have been
projected into the expected operating results and financial position of the
Company for the Fiscal Quarter in which the investment or acquisition occurs.

 

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:  (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 9.4; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue or that are being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; (d) easements,
rights of way and other encumbrances on title to real property that do not
materially and adversely affect the value of such property or the use of such
property for its present purposes; (e) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature incurred in the ordinary course of business; (f) Liens in favor of
the United States of America for amounts paid to the Company or any Subsidiary
as progress payments under government contracts entered into by it; (g)
attachment, judgment and other similar Liens arising in connection with court,
reference or arbitration proceedings, provided that the same have been in
existence less than 20 days, that the same have been discharged or that
execution or enforcement thereof has been stayed pending appeal; and (h) Liens
on Properties not included in the Unencumbered Asset Pool.

 

13

--------------------------------------------------------------------------------


 

“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

 

“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any UAP Property which are the responsibility of
the Company or the applicable Guarantor that are not paid directly by the
tenant, but excluding depreciation, amortization, interest costs and maintenance
capital expenditures to the extent such UAP Property is under a triple-net
lease.

 

“Property Income” means cash rents (excluding, as an abundance of caution, 
non-cash straight-line rent) and other cash revenues received by the Company or
a Guarantor in the ordinary course for any UAP Property, but excluding security
deposits and prepaid rent except to the extent applied in satisfaction of
tenants’ obligations for rent.

 

“Property Net Operating Income” or “Property NOI” means, with respect to any
property and for the four most recently ended Fiscal Quarters the aggregate
amount of (i) Property Income for such period minus (ii) Property Expenses for
such period.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business.

 

“Significant Lease” means, for any specified calendar year, any Lease under
which the Company or one of its Subsidiaries is the lessor and which Lease
provides for annual minimum cash rent payments of $2,000,000 or more during such
calendar year (notwithstanding the amount of lease payments in prior or
subsequent years).

 

1.23                           The following newly defined terms are added to
Schedule B to the Agreement in proper alphabetical order, as follows:

 

“Affiliated Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Blocked Person” is defined in Section 5.16.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal,

 

14

--------------------------------------------------------------------------------


 

remedial, corrective or response action in connection with a Hazardous Material,
Environmental Law or order of a governmental authority or (d) from any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

 

“May 2011 Amendment” means that certain letter agreement, (captioned “Amendment
and Modification to Note Purchase and Private Shelf Agreement”), dated as of the
May 2011 Amendment Effective Date, between the Company and the Purchasers.

 

“May 2011 Amendment Effective Date” means May 5, 2011.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Redevelopment Assets” means any real estate under major redevelopment.

 

“UAP Property” is defined in the definition of Unencumbered Asset Pool.
“Unencumbered Asset Pool” means, a pool of unencumbered Properties consisting of
properties (each a “UAP Property” and collectively, the “UAP Properties”) owned
by the Company or a Guarantor, and (i) listed on Schedule 5.25 on the May 2011
Amendment Effective Date or (ii) deemed to be listed on Schedule 5.25 after such
properties’ designation by the Company as an UAP Property in writing to the
holders of Notes in accordance with Section 9.12 hereof; that meet the following
criteria:

 

(a)                                  Is real property 100% owned in fee simple
by the Company and/or a Guarantor;

 

(b)                                 Currently in service (not under development
or non stabilized);

 

(c)                                  Senior Housing Asset located in the United
States;

 

(d)                                 If such Property is owned by the Company,
(i) neither the Company’s beneficial ownership interest in such Property nor the
Property is subject to any Lien (other than Permitted Liens and Liens in favor
of a collateral agent for the benefit of the holders from time to time of the
Notes and the Lenders under the Credit Agreement (subject to compliance with
Section 10.1)) or to any negative pledge other than the negative pledge set
forth herein or in the Credit Agreement and (ii) the Company has the unilateral
right to (x) sell, transfer or otherwise dispose of such Property and (y) to
create a Lien on such Property as security for indebtedness of the Company
(other than restrictions imposed by the negative pledge set forth herein or in
the Credit Agreement);

 

(e)                                  If such Property is owned by a Guarantor,
(i) none of the Company’s beneficial ownership interest in such Guarantor or the
Property is subject to any Lien (other than Permitted Liens and Liens in favor
of a collateral agent for the benefit of the holders from time to time of the
Notes and the Lenders under the Credit Agreement (subject to compliance with
Section 10.1)) or to any negative pledge other than the negative pledge set
forth herein or in the Credit Agreement and (ii) the Guarantor has the
unilateral right to (x) sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for indebtedness of the
Company or such Guarantor (other than restrictions imposed by the negative
pledge set forth herein or in the Credit Agreement);

 

15

--------------------------------------------------------------------------------


 

(f)                                    Such Property, based on the Company’s or
Guarantor’s actual knowledge, is free of all material structural defects or
major architectural deficiencies, material title defects, material environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property; and

 

(g)                                 The lessee of such Property under its lease
is not more than 60 days past due with respect to any monthly minimum rent
payment obligations under such lease.

 

“Unencumbered Asset Pool Value” means an amount equal to the sum of:

 

(a)                                  for all UAP Properties owned for more than
twelve (12) months prior to the date of determination, the quotient of (i) the
Property NOI from such UAP Properties divided by (ii) the Capitalization Rate,
plus

 

(b)                                 for all UAP Properties owned for twelve (12)
months or less prior to the date of determination, the lesser of (i) the book
value (as defined by GAAP) of any such UAP Property or (ii) the value of any
such UAP Property as determined by the calculation in clause (a) above.

 

1.24                           Each of the following defined terms is deleted
from Schedule B to the Agreement: “Acquired Business”, “Acquisition”, “Aggregate
TMVUA Real Property NOI”,  “Anti-Terrorism Order”, “Borrowing Base”, “Borrowing
Base Certificate”, “Borrowing Base Determination Date”, “Borrowing Base
Requirements”, “Borrowing Base Value”, “Calculated Value”, “Credit Facility Debt
Service”, “Eligible Property”, “Future Property”, “Improvements”, “Initial
Properties”, “Investment Amount”, “Land”, “Medical Office Buildings”, “Qualified
Ground Lease”, “Real Property”,  “Rehabilitation Assets”, “REMIC”, “REMIC
Certificates”, “TMVUA”, “TMVUA Cap Rates”, “TMVUA Real Property”, “TMVUA Real
Properties”, and “TMVUA Real Property NOI”.

 

1.25                           Schedule 5.10.(c) of the Agreement is amended and
restated with Schedule 5.10(c) attached hereto.

 

1.26                           Schedule 5.25 attached hereto is added as
Schedule 5.25 to the Agreement.

 

1.27                           Schedule 10.2 of the Agreement is amended and
restated with Schedule 10.2 attached hereto.

 

2.                                       Limitation of Modifications.  The
amendments and modifications effected in this letter agreement shall be limited
precisely as written and shall not be deemed to be (a) an amendment, consent,
waiver or other modification of any other terms or conditions of the Agreement
or any other document related to the Agreement, or (b) a consent to any future
amendment, consent, waiver or other modification.  Except as expressly set forth
in this letter, the Agreement and the documents related to the Agreement shall
continue in full force and effect.

 

16

--------------------------------------------------------------------------------


 

3.                                       Representations and Warranties.  The
Company hereby represents and warrants as follows:  (i) No Default or Event of
Default has occurred and is continuing; (ii) the Company’s execution, delivery
and performance of the Agreement, as modified by this letter agreement, have
been duly authorized by all necessary corporate and other action and do not and
will not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) after giving
effect to this letter agreement, each of the representations and warranties set
forth in Section 5 of the Agreement (as modified by Sections 1.1 through 1.5,
inclusive, above) is true, correct and complete as of the date hereof (except to
the extent such representations and warranties expressly relate to another date,
in which case such representations and warranties are true, correct and complete
as of such other date).

 

4.                                       Effectiveness.                     This
letter agreement shall become effective on the date on which (i) the Purchasers
shall have received a fully executed counterpart of this letter from the Company
and each Guarantor, (ii) the Purchasers shall have received a true, accurate and
complete copy of the fully executed and effective Credit Agreement, certified by
a Responsible Officer, (iii) the Company shall have demonstrated compliance, in
form and substance satisfactory to the Purchasers, with Section 20.4(b) of the
Agreement with respect to the release of the Company’s Subsidiary, Education
Property Investors, Inc., as a Guarantor, and (iv) the Company shall have paid
Bingham McCutchen LLP its accrued and unpaid legal fees and expenses, to the
extent such fees and expenses have been invoiced.

 

5.                                       Miscellaneous.

 

(a)                                  This document may be executed in multiple
counterparts, which together shall constitute a single document.

 

(b)                                 This letter agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal laws of the State of New York, excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 

[Remainder of the page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely,

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

By:  Prudential Private Placement Investors, L.P., asset manager

 

 

 

By:  Prudential Private Placement Investors, Inc., general partner

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to

 

as of the date first

 

appearing above:

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Executive Vice President and Chief Financial Officer

 

 

Each of the undersigned Guarantors consents and agrees to the amendments and
other modifications effected in this letter agreement and the transactions
contemplated hereby, reaffirms its obligations under the Multiparty Guaranty and
its waivers, as set forth in the Multiparty Guaranty, of each and every one of
the possible defenses to such obligations.  In addition, the undersigned
Guarantor reaffirms that its obligations under the Multiparty Guaranty are
separate and distinct from the Company’s obligations.

 

FLORIDA-LTC, INC.

 

 

 

LTC GP I, INC.

 

 

 

LTC-GARDNER, INC.

 

 

 

LTC-GRIFFIN, INC.

 

 

 

LTC-JONESBORO, INC.

 

 

 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

On behalf of each of the foregoing Guarantors

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer

 

On behalf of each of the foregoing Guarantors

 

 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

By:

/s/ Clint Malin

 

Name:

Clint Malin

 

Its: Chairman and Chief Executive Officer

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

BEAUMONT REAL ESTATE INVESTMENTS, LP

 

 

 

By:  L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

 

 

LTC PARTNERS IX, L.P.

 

 

 

By:  LTC GP VI, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

 

 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC

 

 

By LTC-Dearfield, Inc., its Member

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

 

 

By LTC-Richmond, Inc., its Member

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its: Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its: Senior Vice President and Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------